United States Court of Appeals
                     For the First Circuit


Nos. 02-2006, 02-2050, 02-2435

        MASSACHUSETTS CARPENTERS CENTRAL COLLECTION AGENCY;
  TRUSTEES OF THE MASSACHUSETTS STATE CARPENTERS PENSION FUND;
     MASSACHUSETTS STATE CARPENTERS GUARANTEED ANNUITY FUND;
       MASSACHUSETTS STATE CARPENTERS HEALTH BENEFIT FUND;
               NEW ENGLAND CARPENTERS TRAINING FUND;
                 CARPENTERS LABOR MANAGEMENT FUND;
            CARPENTERS LOCAL 108 HEALTH & WELFARE FUND;
      WESTERN MASSACHUSETTS APPRENTICESHIP & TRAINING FUND;
         BOSTON CARPENTERS APPRENTICESHIP & TRAINING FUND
  EASTERN MASSACHUSETTS APPRENTICESHIP & TRAINING FUND; and the
    SOUTHEASTERN MASSACHUSETTS APPRENTICESHIP & TRAINING FUND,

             Plaintiffs-Appellants, Cross-Appellees,

                                 v.

      A.A. BUILDING ERECTORS, INCORPORATED; KALWALL CORP.,

             Defendants-Appellees, Cross-Appellants.


     The opinion of this court issued on September 8, 2003,
should be amended as follows:


     On the cover sheet delete "No. 02-2006" and replace with
"Nos. 02-2006,"

     Page 3, line 8, delete "the funds (all of which are
affiliated with the UBC)" and replace with "a number of employee
pension benefit and welfare funds which are affiliated with UBC"

     Page 10, line 21 insert "by" between "served" and "its
application"